ORDER

PER CURIAM:
AND NOW, this 31st day of July, 2000, the Petition for Allowance of Appeal is granted. The parties are ordered to brief the following issues:
(1) Is the Commonwealth permitted to appeal the trial court’s order granting appellants a judgment of acquittal at the close of the Commonwealth’s case-in-chief under Pa. R.Crim.P. 1124(A)(1)?
(2) Whether the court of common pleas and the Superior Court erred by allowing the Commonwealth to appeal from appellants’ acquittal and further err by ordering a new trial after the acquittal?